 1

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8
      NATURAL RESOURCES DEFENSE                         Case No. 1:05-cv-01207-LJO-EPG
 9    COUNCIL, et al.,
                                                        ORDER GRANTING PLAINTIFFS’
10                       Plaintiffs,                    MOTION TO EXTEND EXPERT
                                                        DISCOVERY DEADLINES
11             v.
                                                        (ECF No. 1270)
12    RYAN ZINKE, U.S. Department of the
      Interior, et al.,
13
                         Defendants.
14

15    SAN LUIS & DELTA MENDOTA
      WATER AUTHORITY, et al.,
16
                         Defendants-Intervenors.
17

18    ANDERSON-COTTONWOOD
      IRRIGATION DISTRICT, et al.,
19
                         Joined Parties.
20

21          The Court has before it the Plaintiff’s Motion to Extend Expert Discovery Deadlines. (ECF No.
22   1270.) Plaintiffs seek a two-week extension of the deadline for experts and rebuttal experts and, to
23   accommodate the winter holiday season, a four-week extension of the expert discovery deadline.
24   Plaintiff contends that the extensions of time are needed because Plaintiffs cannot reasonably finalize
25   expert reports that fully address the recent summary judgment order, entered on September 28, 2018, by

26   the current deadline of October 22, 2018. The declaration of Katherine Poole submitted in support of

27   Plaintiffs’ requested extension of deadlines explains that the summary judgment order has “raised the

28   need to ensure that the experts’ testimony adequately addresses the Court’s concerns” expressed in the

                                                         1
 1   order, including issues of “causation, temperature-dependent salmonid mortality, and the relationship
 2   between Keswick releases and the SRS Contracts.” (ECF No. 1270-2 at 3.) The Poole declaration also

 3   represents that, despite concerted efforts since the issuance of the September 28, 2018, summary

 4   judgment order, Plaintiffs’ experts and counsel do not believe it is possible to reasonably meet the

 5   current deadline for the initial expert reports. (Id.) As Plaintiffs note, the parties anticipated that there

 6   would be a thirty-day interval between the ruling on summary judgment motions and expert disclosures,
     and the requested extension of time will not require any changes to the pre-trial and trial dates.
 7
             Defendants and Defendant-Intervenors Sacramento River Settlement Contractors (“SRS
 8
     Contractors”) oppose the requested extensions of expert deadlines. SRS Contractors contend that
 9
     Plaintiffs have not been diligent—that Plaintiffs have known about the deadlines for seven months, and
10
     “have been well aware of the issues that would need to be addressed by their experts” and that it is
11
     Plaintiffs’ “carelessness to prepare their own experts to meet the expert disclosure deadline” that is
12
     behind the motion for an extension of time. (ECF No. 1271 at 3-4.) SRS Contractors also point out that
13
     the extension of time “would place the Thanksgiving holiday in the middle of the limited 30-day period
14
     between initial expert reports and rebuttal expert reports,” and argue that this presents “significant
15   scheduling challenges” for SRS Contractors’ counsel and their experts. (Id. at 5.)
16           Having carefully considered these and the other arguments presented by both Plaintiffs and SRS
17   Contractors, the relevant statutory and case law, and the record in this case, the Court finds good cause
18   pursuant to Federal Rule of Civil Procedure 16 to extend the expert discovery deadlines. Accordingly,
19   IT IS ORDERED that Plaintiffs’ Motion to Extend Expert Discovery Deadlines (ECF No. 1270) is
20   GRANTED. The expert discovery deadlines shall be as follows:

21
                               Expert disclosures                November 5, 2018
22                             Rebuttal expert disclosures       December 5, 2018
23                             Expert discovery cutoff           January 18, 2019

24
     IT IS SO ORDERED.
25

26       Dated:     October 17, 2018                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
27

28

                                                             2
